Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 2 May 1816
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					My dear daughter
					Quincy May 2d 1816.
				
				I never know how to let a vessel go from Boston, without a Letter to Some of the Family. I have just written by the Mary, for Liverpool, but as a Gentleman calld yesterday to request Letters, I have given him one, for my Son, and one for mr Smith. this I have directed to be put in the Bag, as it incloses one from your Sister Hellen, which She Sent one for you—Mr Brooks has taken charge of the watches for the Boys—and I have Sent the Letter for them, which accompanied the watches; I thought it too excellent, to be seperated from them, and I hope they will esteem it, of more intrinsic value than the watches—I hear you are to be presented soon to court. I presume the marriage of the princess Charlot is soon to take place; and will be celebrated with great Splendour uponThe accounts which we hear of the prince Regent health, would lead us to beleive, that his own prediction of his Fathers out living him; would prove true.The Nation will be like to have a Female Reign; and in that of Elizabeth, there is a model. Some Spots be sure, but where shall we find fewer? the continual plots of the Catholicks, and Jesuits against her Life, were paried by her, with great wisdom, and Skill.—Mary has my compassion, and I have been ready to accuse Elizabeth with envy, and Jealousy, in putting her to death—Yet as a Sovereign, I know not but that She was right. My Love to my Grandsons.From their and your affectionate
				
					A A—
				
					
				
			